MR. JUSTICE SHEEHY,
dissenting:
I dissent.
The taxpayers contend that a valid and timely assessment each year as required by Section 15-8-201, MCA, is indispensable to the levy of a tax. They rely essentially on our decision of Butte Country Club v. Dept. of Revenue (1980), 186 Mont. 424, 608 P.2d 111. In that case, the Department of Revenue through its agent had delivered to Butte Country Club a 1978 assessment in August which purported to increase the assessment value of the Country Club’s property. We said in that case that the word “must” in Section 15-8-201 was mandatory and that the late issuance of the assessment by the Department was a departure from legal requirements which resulted in invalidity.
The District Court here, however, discounted the precedential value of the Butte Country Club case because in that case the Department of Revenue had made no contention that the property had escaped assessment or that Section 15-8-601, was in any way applicable. The District Court further relied as does the majority on three earlier cases from this Court in reaching its decision, Simpson v. Silver Bow County (1930), 87 Mont. 83, 285 P. 195; Butte & Superior Mining Co. v. McIntyre (1924), 71 Mont. 254, 229 P. 730; and Hill v. Lewis and Clark County (1918), 54 Mont. 479, 171 P. 929.
In the Hill case, it appears that the executors of the estate of Samuel T. Hauser failed to list certain property belonging to the estate although the executors had a clear legal duty to do so. Upon discovery of the concealment, the county assessor assessed the property, long after the statutes then pertaining permitted him to do so. On appeal to this Court, we condemned tax avoidance in that manner, the purposeful concealment of taxable property until after the assessment roll went to the county treasurer. The cases at bar do not involve purposeful concealment from taxation.
In Butte & Superior Mining Co. v. McIntyre, supra, the property in question escaped taxation due to active concealment by the taxpayer. In that case, the taxpayer filed a return deducting $2,719,000 of royalties to other companies as a “cost of owners purchase.” As a *328consequence of the deduction, the company’s books showed a loss of $1,500,000. The county attorney challenged the deduction quoted and was successful in getting the deduction declared unlawful. Again the case involved concealment.
The Simpson case is not strong as authority for the problem involved in the case at bar. In Simpson, the Board of County Commissioners of Silver Bow County had hired Simpson, as a “tax ferret” to search out and furnish the Commissioners, sitting as the County Board of Equalization, information which would enable the Board to assess and tax net proceeds which had escaped taxation in 1920. Simpson had a 20 percent contract which entitled him to $9,069.27. The County refused to pay, and he received a judgment for that amount in the District Court. On appeal to this Court, the case principally turned on whether the County Board of Commissioners, sitting as a County Board of Equalization, had the authority, in the light of statutes granting like authority to the State Board of Equalization to hire a tax ferret. The incidental comments of the Court with respect to the duty of assessments in Simpson are largely dicta, and have no precedential force in this case.
We should come to grips in this case with the effect of the decision of the District Court: although the Department of Revenue has a mandatory duty to assess all personal property in each county before the second Monday of July in each year, under Section 15-8-201, the decision of the District Court allows the Department to neglect this duty, and up to ten years later, under Section 15-8-601, still assess and collect the neglected taxes.
The conflict in the statutes that arises in this case comes about because the Department did not do its duty under the first statute, Section 15-8-201. It did not complete its annual assessment of the property of the relators before the second Monday of January of each year. Had the Department performed its duty of annual assessments, there would arise no conflict between Section 15-8-201 and Section 15-8-601, because then escaped property or omitted property could be assessed by the Department of Revenue and taxed under Section 15-8-601, during the succeeding 10 years. The legislature must have comprehended, in adopting Section 15-8-201 and Section 15-8-601, that the Department would act in conformance with its mandated duties. It must not have comprehended the conflict that arises when the Department does not follow its mandated duty under Section 15-8-201, and later attempts to make amends under Section 15-8-601.
*329The duty of courts in interpreting statutes is to harmonize conflicting statutes, and to make them produce the effects intended by the legislature. The statutes here will harmonize when the Department follows the mandate of Section 15-8-201. The conflict in this case will persist through this and other cases if we condone the Department’s nonfeasance of duties under Section 15-8-210, by permitting it to recoup under Section 15-8-601.
The obvious design of Section 15-8-601, is to allow the taxing authorities to assess and collect taxes on properties that escape or are omitted through no fault of the Department. We would preserve that design by holding that if the Department has followed its mandated duties under Section 15-8-201, it can thereafter proceed to assess and collect taxes which have escaped or been omitted for taxation under Section 15-8-601. If the Department has failed its responsibilities under Section 15-8-201, and because of such failure the property escapes or is omitted from taxation, the Department should bear the responsibility for the loss of tax revenues resulting. This holding would do no more than require the Department to act as the legislature directed.
This decision relates to the assessment and taxation of personal property only and would not be considered as authority with respect to the assessment of real property or interests therein. The provisions of Section 15-8-308, MCA, provide that no assessment or act relating to assessment or collection of taxes is illegal on account of informality or because the same is not completed within the time required by law. We specifically held in Butte Country Club, above cited, that Section 15-8-201, prevails over the provisions of Section 15-8-308.
I would reverse and remand with instructions to reinstate the petitions of the relators, and to issue a permanent writ of prohibition against the assessments charged here against the taxpayers.